DETAILED ACTION
Applicant’s response of 10/21/2021 has been entered and considered. Upon entering amendment and the examiner’s amendment below, claims 1-2, 25-27 have been amended, and claims 21-27 have been newly added. As a result, the previous rejection has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Susan A. Wolffe on 10/25/2021.
25.  (Currently Amended) The switching device of claim 24, wherein the sensor comprises an Infra-Red (IR) sensor.
26.  (Currently Amended) The switching device of claim 1, wherein the controller comprises one of: a Digital Signal Processor (DSP), Application-Specific Integrated Circuit (ASIC), Field Programmable Logic Array (FPGA), Microcontroller, and an analog control circuit.
27.  (Currently Amended) The switching device of claim 1, wherein the sensor is mounted on an interior surface of the enclosure.
Allowable Subject Matter
Claims 1-4, 7-11, 21-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to independent claim 1, the prior art of record, taken alone or in combination does not teach the limitations “one or more reflective agents mounted on the cover such that changing a physical location of an entirety of the cover with respect to an enclosure of an electronic device changes a location of the one or more reflective agents” in combination with “wherein the cover is mounted on an exterior surface of the enclosure”. The aforementioned limitations in combination with the rest of the limitations in claim 1 renders the claim non-obvious over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         
/HAL KAPLAN/               Primary Examiner, Art Unit 2836